
	

113 HR 5132 IH: Preventing Termination of Utility Services in Bankruptcy Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5132
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Conyers (for himself, Mr. Johnson of Georgia, Ms. Jackson Lee, Ms. Norton, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to dispense with the requirement of providing assurance
			 of payment for utility services under certain circumstances.
	
	
		1.Short titleThis Act may be cited as the Preventing Termination of Utility Services in Bankruptcy Act of 2014.
		2.AmendmentSection 366 of title 11, United States Code, is amended by adding at the end the following:
			
				(d)Notwithstanding any other provision of this section in a case in which the debtor is an individual,
			 if the debtor pays in the 20-day period beginning on the date of the order
			 for relief debts owed to a utility for service provided during such period
			 and thereafter pays when due debts owed to such utility for service
			 provided during the pendency of the case, then the debtor may not be
			 required to furnish assurance of payment..
		
